Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated December 30, 2002, affirming a determination of an Administrative Law Judge, dated May 8, 2002, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The stopping and weighing of the petitioner’s cement truck, which occurred at a weigh station and pursuant to a nondiscriminatory pattern of selection by the officer weighing the vehicles, was constitutional (see Matter of DeFelippis Enters. v Martinez, 11 AD3d 533 [2004]; Matter of Ferrara Bros. Bldg. Materials Corp. v Martinez, 11 AD3d 214 [2004]; Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635 [2003]).
*636Contrary to the petitioner’s contention, the service of the summonses on the driver of its truck was authorized by Vehicle and Traffic Law § 385 (20-a) (see Matter of JPR Constr. Corp. v Martinez, 11 AD3d 543 [2004]; Matter of IESI NY Corp. v Martinez, 8 AD3d 667 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]; Matter of Corona Ready Mix v State of N.Y. Dept. of Motor Vehs. Traffic Violations Bur. Appeals Bd., 226 AD2d 630, 631 [1996]).
The petitioner’s remaining contention is without merit. Ritter, J.P., S. Miller, Goldstein and Fisher, JJ., concur.